Case: 10-10069    Document: 00511645438        Page: 1     Date Filed: 10/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                          FILED
                                                                       October 26, 2011
                                    No. 10-10069
                                  Summary Calendar                      Lyle W. Cayce
                                                                             Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellant

v.

LESTER JON RUSTON,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:04-CR-191-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.

PER CURIAM:*
        Lester Jon Ruston, federal civil detainee # 26834-177, was indicted in 2004
for threatening to assault and murder a United States Magistrate Judge and
found not guilty by reason of insanity. Ruston appeals the district court’s order
on remand finding him incompetent under 18 U.S.C. § 4241 and ordering him
to remain civilly committed to the custody of the Attorney General.
        The district court did not clearly err in determining that Ruston was not
competent under § 4241 based on a forensic psychological evaluation performed


       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent
  Case: 10-10069    Document: 00511645438     Page: 2   Date Filed: 10/26/2011

                                 No. 10-10069

by Shawn E. Channell, Ph.D. and the parties’ joint stipulation. Accordingly, the
Government’s motion to dismiss the appeal is GRANTED, the appeal is
DISMISSED, and all other motions are DENIED.




                                       2